      Case 4:18-cv-04020 Document 1 Filed in TXSD on 10/24/18 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA,                     )
          Plaintiff,                          )
                                              )       Case No. 4:18-cv-04020
v.                                            )
                                              )
JAGMAIL S. GILL                               )
           Defendant.                         )

                      UNITED STATES OF AMERICA’S COMPLAINT

       The United States of America, pursuant to 31 U.S.C. § 3711(g)(4)(C), at the direction of

the Attorney General of the United States, or his delegate, and at the request of the Secretary of

the Treasury, or his delegate, files this Complaint against Jagmail Gill to reduce to judgment and

collect outstanding civil penalties assessed against Jagmail Gill for his non-willful failure to

timely report his financial interest in numerous foreign bank accounts as required by 31 U.S.C. §

5314 and its implementing regulations, plus accrued interest on the assessed penalties, late

payment penalties and associated fees. Additionally, the United States intends to proceed under

the Federal Debt Collection Practices Act (28 U.S.C. § 3001 et seq.) to collect any judgment it

obtains in this case, including the use of all appropriate pre-judgment remedies, post-judgment

remedies and the additional surcharge as authorized by 28 U.S.C. § 3011. In support hereof, the

United States alleges as follows:

                                 JURISDICTION AND VENUE

       1.      The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1345 and

1355 because this action arises under a federal statute for the recovery of a penalty and the

United States is the Plaintiff. Further, upon completion of service of process, this Court will

have personal jurisdiction over Jagmail Gill pursuant to Fed. R. Civ. P. 4(k).


                                                  1
      Case 4:18-cv-04020 Document 1 Filed in TXSD on 10/24/18 Page 2 of 12



       2.      Venue is proper in this district under 28 U.S.C. § 1391(b) because Jagmail Gill is

a United States citizen whose last known address was in Spring, Texas. Alternatively, venue

may be proper under 28 U.S.C. §§ 1391(c) and 1395.

            JAGMAIL GILL’S FAILURE TO TIMELY REPORT HIS FINANCIAL
                   INTEREST IN HIS FOREIGN BANK ACCOUNTS

       3.      31 U.S.C. § 5314 authorizes the Secretary of the Treasury to require United States

persons to report certain transactions with foreign financial agencies. Under the statute’s

implementing regulations, “[e]ach United States person having a financial interest in, or

signature authority over, a bank, securities, or other financial account in a foreign country shall

report such relationship” to the IRS for each year in which such relationship exists. 31 C.F.R. §

1010.350(a).

       4.      To fulfill this requirement, a United States person must file a Form TD F 90-22.1,

“Report of Foreign Bank and Financial Accounts,” commonly known as an “FBAR.” See id.

For the 2005 through 2010 years at issue, an FBAR was due by June 30 “of each calendar year

with respect to foreign financial accounts exceeding $10,000 maintained during the previous

calendar year.” 31 C.F.R. § 1010.306(c).1


Jagmail Gill’s financial interest and signature authority in foreign bank Accounts

       5.      In 1984, Jagmail Gill became a green card holder and lawfully admitted into the

United States for legal residence. In 2008, Jagmail Gill became an United States’ Citizen.

       6.      In 1989, Jagmail Gill and his family members purchased a private airport in

Texas. The airport was owned by a United States corporation named Northwest Airport



1
 Beginning with the 2016 tax year, the due date of the FBAR form is April 15. Pub. L. No.
114-41, § 2006(b)(11).


                                                  2
      Case 4:18-cv-04020 Document 1 Filed in TXSD on 10/24/18 Page 3 of 12



Management (“NAM.”) Jagmail Gill is a director of NAM. He and his wife Amarjit received

wages from NAM for consultation and management services.

       7.        Jagmail Gill owned 51% of NAM. The other 49% of NAM was owned by a

London company named Compatriot Holding Ltd. (“CHL”). CHL is owned by Jagmail Gill and

his family members.

       8.        During August 2008, Jetson Properties Ltd. (“JPL”) was incorporated in the tax

haven Isle of Man. JPL became the holding company of CHL.

       9.        On December 8, 2018, Jagmail Gill transferred his shares in CHL for 26,000

shares of JPL.

       10.       In 1976, Jagmail Gill purchased 100% of Gill & Company Ltd. (“GCL.”)

       11.       During 2007 -2008, GCL changed its name to Whitechurch Lane Ltd.

(“Whitechurch.”)

       12.       In November 2008, a London company named Glissen Properties Ltd. (“Glissen”)

was established. Jagmail Gill owns 26% of Glissen.

       13.       During 2005 – 2010, Jagmail Gill also owned rental real estate in both the United

Kingdom and India.

       14.       Jagmail Gill filed late FBARs on December 9, 2011 for each year at issue, 2005 –

2010. On each of this late filed FBARs, Jagmail Gill admitted that he had signature authority,

control or an interest in 28 foreign bank accounts.

       15.       Jagmail Gill filed Form 1040 U.S. Individual income tax returns for the 2005-

2010 tax years. Gill failed to report any of his foreign income on his originally filed United

States income tax returns for 2005-2010. Gill’s 2005-2010 Form 1040 federal tax returns listed

his address as Spring, Texas.


                                                 3
      Case 4:18-cv-04020 Document 1 Filed in TXSD on 10/24/18 Page 4 of 12



Foreign Account balances exceeded $10,000 in 2005 – 2010.

       16.       In 2005, Jagmail Gill had signature authority, control or authority over, or an

interest in foreign bank accounts which were not reported on his United States income tax return

as follows:

Bank Name      Account             Maximum         Penalty       Owner of          Bank Location
               Number              Balance         assessed      Account
Barclays 1     XXXX3099            $5,168          $517          Jagmail Gill      United Kingdom
Allied Irish 1 XXXX0029            $133,343        $5,000        Jagmail Gill      United Kingdom
Allied Irish 2 XXXX0102            $169,225        $5,000        Jagmail Gill      United Kingdom

Barclays 2       XXXX2236          $16,741         $1,674        Jagmail Gill      United Kingdom
NatWest          XXXX3027          $6,713          $671          Jagmail Gill      United Kingdom
Barclays 3       XXXX3401          $56,799         $5,000        Jagmail Gill      United Kingdom
Allied Irish 4   XXXX5067          $886,851        $10,000       CHL               United Kingdom
Barclays 4       XXXX7277          $1,963          $196          CHL               United Kingdom
NatWest 1        XXXX2893          $272,286        $10,000       CHL               United Kingdom
Allied Irish 3   XXXX5141          $432,194        $10,000       CHL               United Kingdom
HSBC 1           XXXX8437          $523,650        $10,000       CHL               United Kingdom
NatWest 2        XXXX9091          $1,135,736      $10,000       CHL               United Kingdom
NatWest 3        XXXX9218          $788,606        $10,000       CHL               United Kingdom
NatWest 4        XXXX4093          12,765          $1,277        CHL               United Kingdom
NatWest 5        XXXX9171          7,509,980       $10,000       CHL               United Kingdom
TOTAL                                              $89,335
PENALTIES
FOR YEAR


       18.       In 2006, Jagmail Gill had signature authority, control or authority over, or an

interest in foreign bank accounts which were not reported on his United States income tax

return as follows:

Bank Name      Account             Maximum       Penalty       Owner of          Bank Location
               Number              Balance       assessed      Account
Barclays 1     XXXX3099            $45,052       $4,505        Jagmail Gill      United Kingdom
Allied Irish 1 XXXX0029            $5,048        $505          Jagmail Gill      United Kingdom
Allied Irish 2 XXXX0102            $192,616      $5,000        Jagmail Gill      United Kingdom

Barclays 2       XXXX2236          $43,200       $4,320        Jagmail Gill      United Kingdom
NatWest          XXXX3027          $7,641        $764          Jagmail Gill      United Kingdom
Barclays 3       XXXX3401          $163,829      $5,000        Jagmail Gill      United Kingdom
                                                  4
      Case 4:18-cv-04020 Document 1 Filed in TXSD on 10/24/18 Page 5 of 12



Bank Name      Account             Maximum       Penalty          Owner of        Bank Location
               Number              Balance       assessed         Account
Barclays 4     XXXX7277            $2,160        $216             CHL             United Kingdom
NatWest 1      XXXX2893            $413,362      $10,000          CHL             United Kingdom
Allied Irish 3 XXXX5141            $1,042,732    $10,000          CHL             United Kingdom
Allied Irish 4 XXXX5067            unknown       $10,000          CHL             United Kingdom
Cooperative XXXX7100               $346,729      $10,000          Gill & Co.      United Kingdom
Bank
HSBC 1         XXXX8437            $956,919      $10,000          CHL             United Kingdom
NatWest 2      XXXX9091            $1,648,495    $10,000          CHL             United Kingdom
NatWest 3      XXXX9218            $246,459      $5,000           CHL             United Kingdom
NatWest 4      XXXX4093            $14,291       $1,429           CHL             United Kingdom
NatWest 5      XXXX9171            $8,345,780    $10,000          CHL             United Kingdom
NatWest 6      XXXX7838            $2,595,567    $10,000          CHL             United Kingdom
TOTAL                                            $106,739
PENALTIES
FOR YEAR


       19.       In 2007, Jagmail Gill had signature authority, control or authority over, or an

interest in foreign bank accounts which were not reported on his United States income tax

return as follows:

Bank Name            Account          Maximum          Penalty     Owner of        Bank Location
                     Number           Balance          assessed    Account
Barclays 1           XXXX3099         $10,503          $1,050      Jagmail Gill    United Kingdom
Allied Irish 1       XXXX0029         $5,154           $515        Jagmail Gill    United Kingdom
Allied Irish 2       XXXX0102         $196,364         $5,000      Jagmail Gill    United Kingdom

Barclays 2           XXXX2236         $103,143         $5,000      Jagmail Gill    United Kingdom
NatWest 1            XXXX3027         $27,856          $2,786      Jagmail Gill    United Kingdom
Barclays 3           XXXX3401         $229,614         $5,000      Jagmail Gill    United Kingdom
Punjab               XXXX0416         $9,982           $998        Jagmail Gill    United Kingdom
Punjab               XXXX0540         $199,630         $5,000      Jagmail Gill    United Kingdom
Barclays 4           XXXX7277         $2,184           $218        CHL             United Kingdom
NatWest 2            XXXX2893         $421,405         $10,000     CHL             United Kingdom
Allied Irish 3       XXXX5141         $548,202         $10,000     CHL             United Kingdom
Allied Irish 4       XXXX5067         unknown          $10,000     CHL             United Kingdom
HSBC 1               XXXX8437         $974,596         $10,000     CHL             United Kingdom
NatWest 3            XXXX9091         $1,514,655       $10,000     CHL             United Kingdom
NatWest 4            XXXX9218         $280,666         $10,000     CHL             United Kingdom
NatWest 5            XXXX9171         $8,251,167       $10,000     CHL             United Kingdom
NatWest 6            XXXX7838         $4,673,468       $10,000     CHL             United Kingdom

                                                   5
      Case 4:18-cv-04020 Document 1 Filed in TXSD on 10/24/18 Page 6 of 12



Cooperative      XXXX7100 $666,493             $10,000 Gill & Co.             United Kingdom
Bank
TOTAL                                          $115,567
PENALTIES
FOR YEAR
      20.   In 2008, Jagmail Gill had signature authority, control or authority over, or an

interest in foreign bank accounts which were not reported on his United States income tax return

as follows:

Bank Name        Account Number     Maximum          Penalty    Owner of       Bank Location
                                    Balance          assessed   Account
Punjab         XXXX0540             $144,730         $5,000     Jagmail Gill   United Kingdom
Allied Irish 1 XXXX0029             $3,691           $369       Jagmail Gill   United Kingdom
Allied Irish 2 XXXX0102             $162,992         $5,000     Jagmail Gill   United Kingdom
Barclays 2       XXX2236            $112,651         $5,000     Jagmail Gill   United Kingdom
NatWest 1        XXXX3027           $20,196          $2,020     Jagmail Gill   United Kingdom
Barclays 3       XXXX3401           $167,660         $5,000     Jagmail Gill   United Kingdom
Barclays 5       XXXX6789           $136,226         $5,000     Jagmail Gill   United Kingdom
Punjab 2         XXXX0416           $6,762           $676       Jagmail Gill   United Kingdom
HSBC 4           XXXX7007           $174,246         $5,000     Jagmail Gill   United Kingdom
Punjab 3         XXXX0086           $10,216          $1,022     Jagmail Gill   United Kingdom
Allied Irish 3   XXXXX141           $523,445         $10,000    CHL            United Kingdom
Cooperative      XXXX7100           $716,923         $10,000    Gill & Co.     United Kingdom
Bank
Barclays 4       XXXX7277           $1,498           $150       CHL            United Kingdom
NatWest 2        XXXX2893           $304,490         $10,000    CHL            United Kingdom
HSBC 1           XXXX8437           $948,943         $10,000    CHL            United Kingdom
NatWest 3        XXXX9091           $1,259,053       $10,000    CHL            United Kingdom
NatWest 4        XXXX9218           $168,626         $5,000     CHL            United Kingdom
NatWest 7        XXXX4093           $5,835,941       $10,000    CHL            United Kingdom
NatWest 5        XXXX9171           $2,880,606       $10,000    CHL            United Kingdom
HSBC 2           XXXX4243           $144,730         $5,000     CHL            United Kingdom
HSBC 3           XXXX9318           $586,216         $10,000    CHL            United Kingdom
Allied Irish 4   XXXX5067           $827,704         $10,000    CHL            United Kingdom
TOTAL                                                $134,237
PENALTIES
FOR YEAR




                                                 6
       Case 4:18-cv-04020 Document 1 Filed in TXSD on 10/24/18 Page 7 of 12



        21.      In 2009, Jagmail Gill had signature authority, control or authority over, or an

 interest in foreign bank accounts which were not reported on his United States income tax

 return as follows:

Bank Name        Account           Maximum       Penalty       Owner of          Bank Location
                 Number            Balance       assessed      Account
Punjab           XXXX0540          $8            $1            Jagmail Gill      United Kingdom
Allied Irish 1   XXXX0029          $184,388      $5,000        Jagmail Gill      United Kingdom
Allied Irish 2   XXXX0102          $180,324      $5,000        Jagmail Gill      United Kingdom

Barclays 2       XXXX2236          $391,622      $10,000       Jagmail Gill      United Kingdom
NatWest 1        XXXX3027          $16,290       $1,629        Jagmail Gill      United Kingdom
Barclays 3       XXXX3401          $529,446      $10,000       Jagmail Gill      United Kingdom
Barclays 5       XXXX6789          $70           $7            Jagmail Gill      United Kingdom
Punjab 2         XXXX0416          $7,484        $748          Jagmail Gill      United Kingdom
HSBC 4           XXXX7007          $149,283      $5,000        Jagmail Gill      United Kingdom
Punjab 4         XXXX0095          $18,224       $1,822        Jagmail Gill      United Kingdom
Punjab 3         XXXX0086          $9,355        $935          Jagmail Gill      United Kingdom
Cooperative      XXXX7100          $850,624      $10,000       Gill & Co.        United Kingdom
NatWest 2        XXXX2893          $493,867      $10,000       CHL               United Kingdom
Allied Irish 3   XXXX5141          $291,860      $10,000       CHL               United Kingdom
HSBC 1           XXXX8437          $2,017,834    $10,000       CHL               United Kingdom
Allied Irish 4   XXXX5067          $300,167      $10,000       CHL               United Kingdom
NatWest 6        XXXX7838          Unknown       $10,000       CHL               United Kingdom
NatWest 3        XXXX9091          $980,277      $10,000       CHL               United Kingdom
NatWest 4        XXXX9218          $145,860      $5,000        CHL               United Kingdom
NatWest 5        XXXX9171          $6,123,407    $10,000       CHL               United Kingdom
HSBC 2           XXXX4243          $159,260      $5,000        CHL               United Kingdom
HSBC 3           XXXX9318          $655,127      $10,000       CHL               United Kingdom
TOTAL                                            $140,142
PENALTIES
FOR YEAR


        22.      In 2010, Jagmail Gill had signature authority, control or authority over, or an

 interest in foreign bank accounts which were not reported on his United States income tax

 return as follows:




                                                  7
     Case 4:18-cv-04020 Document 1 Filed in TXSD on 10/24/18 Page 8 of 12



Bank Name      Account        Maximum       Penalty       Owner of       Bank Location
               Number         Balance       assessed      Account
Punjab         XXXX0540       $8            $1            Jagmail Gill   United Kingdom
Allied Irish 1 XXXX0029       $8,941        $894          Jagmail Gill   United Kingdom
Barclays 2     XXXX2236       $596,655      $10,000       Jagmail Gill   United Kingdom
Barclays 6     XXXX0146       $77,577       $5,000        Jagmail Gill   United Kingdom
NatWest 1      XXXX3027       $16,145       $1,614        Jagmail Gill   United Kingdom
Barclays 3     XXXX3401       $552,570      $10,000       Jagmail Gill   United Kingdom
Barclays 5     XXXX6789       $7069         $7            Jagmail Gill   United Kingdom
Punjab 2       XXXX0416       $7,285        $729          Jagmail Gill   United Kingdom
HSBC 4         XXXX7007       $123,719      $5,000        Jagmail Gill   United Kingdom
Punjab 4       XXXX0095       $5,420        $542          Jagmail Gill   United Kingdom
Punjab 3       XXXX0086       $10,405       $1,040        Jagmail Gill   United Kingdom
Cooperative XXXX7100          $220,461      $5,000        Gill & Co.     United Kingdom
NatWest 2      XXXX2893       $737,485      $10,000       CHL            United Kingdom
Allied Irish 3 XXXX5141       $301,335      $10,000       CHL            United Kingdom
HSBC 1         XXXX8437       $779,490      $10,000       CHL            United Kingdom
NatWest 3      XXXX9091       $1,133,673    $10,000       CHL            United Kingdom
NatWest 5      XXXX9171       Unknown       $10,000       CHL            United Kingdom
NatWest 6      XXXX7838       Unknown       $10,000       CHL            United Kingdom
NatWest 4      XXXX9218       $143,528      $5,000        CHL            United Kingdom
HSBC 2         XXXX4243       $154,680      $5,000        CHL            United Kingdom
HSBC 3         XXXX9318       $636,770      $10,000       CHL            United Kingdom
Allied Irish   XXXX5067       $292,088      $10,000       CHL            United Kingdom
HSBC 5         XXXX6691       $1,096,137    $10,000       CHL            United Kingdom
HSBC 6         XXXX7892       $618,838      $10,000       CHL            United Kingdom
HSBC 7         XXXX1263       $128,776      $5,000        CHL            United Kingdom
TOTAL                                       $154,827
PENALTIES
FOR YEAR


      23.    During 2005 the highest monthly balance of Jagmail Gill’s foreign bank accounts

was $11,952,020.

      24.    During 2006 the highest monthly balance of Jagmail Gill’s foreign bank accounts

was $16,069,880.

      25.    During 2007 the highest monthly balance of Jagmail Gill’s foreign bank accounts

was $18,115,082.



                                             8
      Case 4:18-cv-04020 Document 1 Filed in TXSD on 10/24/18 Page 9 of 12



       26.       During 2008 the highest monthly balance of Jagmail Gill’s foreign bank accounts

was $15,137,545.

       27.       During 2009 the highest monthly balance of Jagmail Gill’s foreign bank accounts

was $13,504,776.

       28.       During 2010 the highest monthly balance of Jagmail Gill’s foreign bank accounts

was $7,642,055.

       29.       Clearly, during 2005 - 2010, the balances in Jagmail Gill’s foreign bank accounts

exceeded $10,000.



Jagmail Gill’ failure to disclose the foreign accounts was non-willful.

       30.       During 2005-2010, Jagmail Gill was an United States person as defined in 31

C.F.R. § 1010.350.

       31.       In 2005 - 2010, Jagmail Gill had a financial interest in, and signatory authority

over, all the accounts listed above. Most of these accounts had account balances exceeding

$10,000. The aggregate balance in all of Gill’s foreign accounts exceeded $10,000. Thus, on or

before June 30, 2006 – June 30, 2011, Jagmail Gill was required to file an FBAR reporting his

interest in these foreign bank accounts for 2005 - 2010, respectively.

       32.       Jagmail Gill failed to timely file FBARs for 2005 - 2010 regarding the foreign

bank accounts.

       33.       Jagmail Gill’s failure to timely report his financial interest in the foreign bank

accounts was non-willful.

       34.       Jagmail Gill failed to include a Schedule B as part of his income tax return for

every year from 2005 through 2010.


                                                   9
     Case 4:18-cv-04020 Document 1 Filed in TXSD on 10/24/18 Page 10 of 12



       35.     Jagmail Gill failed to disclose his interest in any foreign accounts to his tax return

preparers for his 2007 return.

       36.     Jagmail Gill also failed to file FBAR reports for 2005 through 2010 despite

knowing he had an interest in foreign bank accounts.

       37.     Jagmail Gill’s foreign bank accounts generated income taxable in the United

States that was not reported on his federal income tax returns for 2005 through 2010.

       38.     Jagmail Gill’s unreported income from the foreign bank accounts created

deficiencies in his income taxes for each year from 2005 through 2010.

Jagmail Gill’s 2005 through 2010 FBAR Penalty assessments

       39.     31 U.S.C. § 5321(a)(5) provides for the imposition of civil penalties for a failure

to comply with the reporting requirements of Section 5314 – i.e., when the person maintaining a

foreign account fails to timely file an FBAR reporting that account despite having an obligation

to do so. For violations involving the non-willful failure to report the existence of an account,

the maximum amount of the penalty that may be assessed is $10,000. 31 U.S.C. §

5321(a)(5)(B)(i).

       40.     Due to Jagmail Gill’s non-willful failure to timely file FBARs reporting his

financial interest in the foreign bank accounts for 2005 through 2010, a delegate of the Treasury

Secretary assessed FBAR penalties against him pursuant to 31 U.S.C. § 5321(a)(5) on October

28, 2016, as follows:

       Tax Year 2005             $89,335
       Tax Year 2006             $106,739
       Tax Year 2007             $115,568
       Tax Year 2008             $134,236
       Tax Year 2009             $140,143
       Tax Year 2010             $154,827
       Total                     $740,848


                                                 10
     Case 4:18-cv-04020 Document 1 Filed in TXSD on 10/24/18 Page 11 of 12



       41.     The IRS assessments of the 2005 through 2010 FBAR penalties were timely.

Pursuant to 31 U.S.C. § 5321(b)(1), the statute of limitations on the assessment of an FBAR

penalty is six years from the date of the violation. The Forms TD F 90-22.1 or FBAR for the

2005 through 2010 tax years were due on June 30, 2006 through June 30, 2011, respectively.

Thus, the last day for the assessment of the FBAR penalties for the 2005 through 2010 tax years

was June 30, 2012 through June 30, 2017. On July 31, 2015, Jagmail Gill signed a Consent to

Extend the Time to Assess Civil Penalties Provided by 31 U.S.C. § 5314 for FBAR violations

that extended the date for making assessments for the 2005 – 2008 tax years until June 30, 2016.

On January 5, 2016, Jagmail Gill signed a Consent to Extend the Time to Assess Civil Penalties

Provided by 31 U.S.C. § 5314 for FBAR violations that extended the date for making

assessments for the 2005 – 2010 tax years until December 31, 2017. The FBAR penalties for

2005-2010 were all assessed on October 28, 2016, and thus, were all timely.

       42.     On October 28, 2016, a delegate of the Treasury Secretary also gave Jagmail Gill

notice and demand of the penalty assessments for 2005 through 2010.

       43.     Despite the notice and demand for payment, Jagmail Gill has failed to pay the

2005 through 2010 FBAR penalties assessed against him. Therefore, interest and other statutory

additions continue to accrue on the unpaid assessments.

       44.     As of September 1, 2017, Jagmail Gill owed the United States $784,608.78 in

penalties assessed under 31 U.S.C. § 5321, including interest and other statutory additions which

have accrued and will continue to accrue as provided by law.

       45.     Likewise, this suit is timely because it was commenced within two years of the

assessment date. Pursuant to 31 U.S.C. § 5321(b)(2), a suit to reduce to judgment an FBAR




                                               11
     Case 4:18-cv-04020 Document 1 Filed in TXSD on 10/24/18 Page 12 of 12



assessment must be commenced within two years from the date of assessment. Thus, the United

States has until October 29, 2018,2 to timely file this suit.



       WHEREFORE, the United States of America requests as follows:

    1. That the Court enter judgment in favor of the United States against Jagmail Gill for

       Jagmail Gill’s 2005 - 2010 FBAR penalty assessments in the aggregate amount of

       $784,608.78 as of September 1, 2017, plus accruals and such other and further relief as

       the Court deems just and proper; and

    2. That the United States shall recover a surcharge of 10% of the amount of the debt as

       authorized under 28 U.S.C. § 3011 for using pre-judgment and/or post judgment debt

       collection remedies under 28 U.S.C. § 3101 et seq., and 28 U.S.C. § 3201 et seq.,

       respectively.

                                               RYAN K. PATRICK
                                               United States Attorney

                                               /s/ Herbert W. Linder
                                               HERBERT W. LINDER
                                               Ohio Bar No. 0065446
                                               JON E. FISHER
                                               State Bar No. 550177-MA
                                               Attorneys, Tax Division
                                               Department of Justice
                                               717 N. Harwood, Suite 400
                                               Dallas, Texas 75201
                                               (214) 880-9754; (214) 880-9774 (facsimile)
                                               Herbert.W.Linder@usdoj.gov
                                               Jon.Fisher@usdoj.gov

                                               ATTORNEYS FOR UNITED STATES


2
 October 28, 2018, is a Sunday. Therefore, this Complaint is due on October 29, 2018. Fed. R.
Civ. P.6(a)(1)(C).


                                                  12
                           Case 4:18-cv-04020 Document 1-1 Filed in TXSD on 10/24/18 Page 1 of 2
JS 44 (Rev. )                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                         DEFENDANTS
UNITED STATES OF AMERICA                                                                                Jagmail S. Gill


     (b) County of Residence of First Listed Plaintiff                                                    County of Residence of First Listed Defendant              Harris
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                    THE TRACT OF LAND INVOLVED.


     (c) Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)
Herbert W. Linder, U.S. Department of Justice, Tax Division
717 N. Harwood Street, Suite 400, Dallas, TX 75201
(214) 880-9754
II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                     (For Diversity Cases Only)                                         and One Box for Defendant)
u 1     U.S. Government               u 3 Federal Question                                                                    PTF        DEF                                           PTF      DEF
          Plaintiff                         (U.S. Government Not a Party)                       Citizen of This State         u 1        u 1       Incorporated or Principal Place      u 4 u 4
                                                                                                                                                   of Business In This State

u 2     U.S. Government               u 4 Diversity                                             Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u    5   u 5
          Defendant                         (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                Citizen or Subject of a           u 3     u    3   Foreign Nation                       u    6   u 6
                                                                                                  Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)
           CONTRACT                                          TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY         u 625 Drug Related Seizure          u 422 Appeal 28 USC 158            u   375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -         of Property 21 USC 881        u 423 Withdrawal                   u   400 State Reapportionment
u   130 Miller Act                   u   315 Airplane Product               Product Liability   u 690 Other                               28 USC 157                   u   410 Antitrust
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                               u   430 Banks and Banking
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                            PROPERTY RIGHTS                  u   450 Commerce
        & Enforcement of Judgment             Slander                       Personal Injury                                         u 820 Copyrights                   u   460 Deportation
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                       u 830 Patent                       u   470 Racketeer Influenced and
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                       u 840 Trademark                            Corrupt Organizations
        Student Loans                u   340 Marine                         Injury Product                                                                             u   480 Consumer Credit
        (Excl. Veterans)             u   345 Marine Product                 Liability                        LABOR                      SOCIAL SECURITY                u   490 Cable/Sat TV
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY        u   710 Fair Labor Standards        u   861 HIA (1395ff)               u   850 Securities/Commodities/
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud                 Act                         u   862 Black Lung (923)                   Exchange
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending    u   720 Labor/Mgmt. Relations       u   863 DIWC/DIWW (405(g))         u   890 Other Statutory Actions
u   190 Other Contract                       Product Liability        u 380 Other Personal      u   740 Railway Labor Act           u   864 SSID Title XVI             u   891 Agricultural Acts
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage     u   751 Family and Medical          u   865 RSI (405(g))               u   893 Environmental Matters
u   196 Franchise                            Injury                   u 385 Property Damage             Leave Act                                                      u   895 Freedom of Information
                                     u   362 Personal Injury -              Product Liability   u   790 Other Labor Litigation                                                 Act
                                             Med. Malpractice                                   u   791 Empl. Ret. Inc.                                                u   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS               PRISONER PETITIONS                Security Act                  FEDERAL TAX SUITS                u   899 Administrative Procedure
u   210 Land Condemnation            u   440 Other Civil Rights       u 510 Motions to Vacate                                       u 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
u   220 Foreclosure                  u   441 Voting                         Sentence                                                       or Defendant)                       Agency Decision
u   230 Rent Lease & Ejectment       u   442 Employment                 Habeas Corpus:                                              u 871 IRS—Third Party              u   950 Constitutionality of
u   240 Torts to Land                u   443 Housing/                 u 530 General                                                        26 USC 7609                         State Statutes
u   245 Tort Product Liability               Accommodations           u 535 Death Penalty              IMMIGRATION
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 540 Mandamus & Other    u 462 Naturalization Application
                                             Employment               u 550 Civil Rights        u 463 Habeas Corpus -
                                     u   446 Amer. w/Disabilities -   u 555 Prison Condition          Alien Detainee
                                             Other                    u 560 Civil Detainee -          (Prisoner Petition)
                                     u   448 Education                      Conditions of       u 465 Other Immigration
                                                                            Confinement               Actions

V. ORIGIN                 (Place an “X” in One Box Only)
                                                                                                                  Transferred from
u 1 Original           u 2 Removed from          u 3 Remanded from             u 4 Reinstated or u 5 another district                    u 6 Multidistrict
    Proceeding             State Court                    Appellate Court              Reopened                   (specify)                       Litigation
                                   Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            31 USC Sections 5314 and 28 USC Sections 3001 and 3011
VI. CAUSE OF ACTION Brief description of cause:
                                            Seek judgment regarding outstanding federal penalty assessments for failure to report interest in foreign accounts
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION    DEMAND $                                                                            CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23              784,608.78                                                                             JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                        DOCKET NUMBER

DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD

10/24/2018                                                             /s/ Herbert W. Linder
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                  APPLYING IFP                                    JUDGE                           MAG. JUDGE
                         Case 4:18-cv-04020 Document 1-1 Filed in TXSD on 10/24/18 Page 2 of 2
JS 44 Reverse (Rev. )


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                 Authority For Civil Cover Sheet
  The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the
use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil
complaint filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
        (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation
cases, the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of
the different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.      Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
sufficient to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of
suit, select the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this
box is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.
